Opinion filed October 4, 2012




                                                            In The

    Eleventh Court of Appeals
                                                         __________

                                                  No. 11-12-00197-CV
                                                      __________

                                  RICHARD A. WAGNER, Appellant

                                                                 V.

                    COMMISSION FOR LAWYER DISCIPLINE, Appellee


                                     On Appeal from the 433rd District Court
                                             Comal County, Texas
                                      Trial Court Cause No. C-2011-0183D



                                      MEMORANDUM                            OPINION
         Richard A. Wagner is the appellant in this appeal. He has filed a motion to dismiss the
appeal pursuant to TEX. R. APP. P. 42.1(a)(1). Therefore, in accordance with appellant’s request,
we dismiss the appeal.
         The motion to dismiss is granted, and the appeal is dismissed.

October 4, 2012                                                                   PER CURIAM
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill.2

         1
           Eric Kalenak, Justice, resigned effective September 3, 2012. The justice position is vacant pending appointment of a
successor by the governor or until the next general election.
         2
             John G. Hill, Former Chief Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.